Name: Commission Regulation (EEC) No 1282/82 of 26 May 1982 suspending advance fixing of the import levy for millet
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 148/36 Official Journal of the European Communities 27. 5 . 82 COMMISSION REGULATION (EEC) No 1282/82 of 26 May 1982 suspending advance fixing of the import levy for millet of the quantities which might be expected under more normal conditions ; Whereas the above situation requires that application of the provisions concerning advance fixing of levies for the product concerned be temporarily suspended, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 3808/81 (2), and in particular the second subparagraph of Article 15 (7) thereof, Whereas Article 15 (7) of Regulation (EEC) No 2727/75 provides that the provisions concerning advance fixing of the levy may be suspended if the market situation shows that the application of such provisions will or is likely to cause difficulties ; Whereas there is a danger that, if existing arrange ­ ments are adhered to, levies could be fixed in advance in the short term for quantities considerably in excess HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of the import levy for the product falling within subheading 10.07 B of the Common Customs is hereby suspended for 27 and 28 May 1982. Article 2 This Regulation shall enter into force on 27 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 May 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2 OJ No L 382, 31 . 12 . 1981 , p . 37.